United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chesapeake, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0773
Issued: August 19, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 25, 2019 appellant filed a timely appeal from a January 23, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury causally
related to the accepted November 20, 2018 employment incident.

1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the January 23, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On December 13, 2018 appellant, a 50-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that she injured her lower back on November 20, 2018 walking up a
driveway with a package while in the performance of duty. She explained that she had removed
the package from the back of her vehicle and, as she started walking up the driveway with the
package, she felt shooting pain in her back and could barely walk. On the reverse side of the claim
form the employing establishment indicated that appellant stopped work on November 20, 2018
and received medical treatment that same day.
A November 20, 2018 workers’ compensation visit summary indicated that Dr. Alan J.
Vanderweele, a family practitioner, saw appellant for complaints of low back pain. Appellant was
reportedly injured that same day. Dr. Vanderweele diagnosed low back pain and placed her on
light duty with a 20-pound lifting restriction, and no stooping/bending. He noted that appellant
could resume full-duty work on November 27, 2018.
A December 6, 2018 duty status report (Form CA-17), signed by an unknown healthcare
provider, noted employment-related left lumbar spasm and tenderness, and advised that appellant
was disabled for work. The Form CA-17 noted a November 20, 2018 history of injury due to
lifting a 30-pound package at work.
In a December 20, 2018 development letter, OWCP notified appellant of the type of
evidence needed to establish her traumatic injury claim. It requested that she provide a narrative
report from her attending physician, which included a diagnosis and an explanation as to how the
reported work incident either caused or aggravated a medical condition. OWCP afforded appellant
30 days to submit the requested information.
In an office visit summary dated November 23, 2018, Dr. Mark E. Skees, a Board-certified
family practitioner, noted that appellant had an acute onset of lower back pain that occurred on
November 20, 2018 while at work delivering a 30-pound package. Appellant was initially seen at
an urgent care facility on the date of her injury. Dr. Skees noted that, since then, appellant had
persistent pain radiating up the left side of her back and tingling down her left leg. Although there
was no weakness in her left leg, appellant had trouble walking due to her lower back pain. The
pain worsened with walking, bending, or lifting, and was alleviated with heat, sitting, or laying
down. Dr. Skees diagnosed left lumbar strain/spasm with no evidence of disc disease at present.
He referred appellant to physical therapy. Dr. Skees also excused her from work.
Appellant followed up with Dr. Skees on December 13, 2018 and January 7, 2019. The
follow-up treatment notes indicated that she had been participating in physical therapy and her
lower back pain had improved. Appellant no longer experienced pain into her legs, but there was
some shooting pain into her buttocks. Her latest clinical assessment was status post lower back
injury at work, lumbar spasm, and left lumbar radiculopathy. Dr. Skees ordered lumbar x-rays and
a magnetic resonance imaging scan, and advised that appellant should remain off work.
By decision dated January 23, 2019, OWCP denied appellant’s traumatic injury claim.
While it accepted that the November 20, 2018 employment incident occurred, as alleged, it found
that no valid diagnosis had been produced in connection with the injury. Thus, appellant had not
met the requirements for establishing an injury as defined by FECA.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty, as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every claim, regardless of
whether it is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury” has been established.7 Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.8 The second component is whether the employment incident caused a personal injury.9
An employee may establish that an injury occurred in the performance of duty, as alleged, but fail
to establish that the disability or specific condition for which compensation is being claimed is
causally related to the injury.10
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.11 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.12 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).13

3

Supra note 1.

4

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
G.D., Docket No. 19-0256 (issued May 20, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

E.M., Docket No. 18-1599 (issued March 7, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

L.T., Docket No. 18-1603 (issued February 21, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

9

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

10

J.P., supra note 4; L.T., supra note 8; Shirley A. Temple, 48 ECAB 404, 407 (1997).

11

E.M., supra note 7; Robert G. Morris, 48 ECAB 238 (1996).

12

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

13

Id.

3

ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP denied appellant’s traumatic injury claim because the record purportedly did not
contain a medical diagnosis in connection with the accepted employment incident, noting that
“pain” was not a diagnosis. However, the Board finds that the evidence of record establishes that
Dr. Skees’ November 23, 2018 report diagnosed left lumbar sprain.14 Accordingly, the Board
finds that appellant has established the medical component of fact of injury. The case shall be
remanded for OWCP to address whether appellant’s lumbar condition is causally related to the
accepted November 20, 2018 employment incident. On remand, following any further
development as deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds the case not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the January 23, 2019 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: August 19, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

F.P., Docket No. 19-0159 (issued May 7, 2019); T.J., Docket No. 16-0325 (issued June 22, 2016).

4

